











AMENDMENT TO
AMENDED AND RESTATED
SPIRIT REALTY CAPITAL, INC.
AND SPIRIT REALTY, L.P.
2012 INCENTIVE AWARD PLAN
 


This Amendment (“Amendment”) to the Amended and Restated Spirit Realty Capital,
Inc. and Spirit Realty, L.P. 2012 Incentive Award Plan (the “Plan”), is adopted
by the Board of Directors (the “Board”) of Spirit Realty Capital, Inc., a
Maryland corporation (the “Company”), as of March 2, 2017. Capitalized terms
used in this Amendment and not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.


RECITALS


WHEREAS, the Company currently maintains the Plan.


WHEREAS, pursuant to Section 13.1 of the Plan, the Plan may be wholly or
partially amended at any time or from time to time by the Board.


WHEREAS, the Board desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


Effective as of the date set forth above, the Plan is hereby amended as follows.


1.
Article 11 of the Plan is hereby amended by adding a new Section 11.10, as
follows:



“11.10 Acceleration on Death or Disability.     Except as may otherwise be
provided in an applicable Award Agreement with respect to an Award granted after
March 2, 2017, in the event that the Participant experiences a Termination of
Service due to the Participant’s death or Disability, any Awards held by the
Participant shall automatically vest in full and, if applicable, become
exercisable; provided, that with respect to any Award that vests and/or is
earned based on the achievement of Performance Goals, such Award shall vest and
be deemed earned as to the target number of Shares subject to such Award (and no
additional Shares subject to such Award shall vest or become payable
thereafter). For purposes of the Plan, Disability shall mean the absence of the
Participant from the Participant’s duties with the Company on a full-time basis
for ninety (90) consecutive days or for a total of one hundred eighty (180) days
in any twelve (12)-month period.”


2.
The second and third sentences of Section 11.2 of the Plan are hereby amended
and restated in their entirety as follows:














--------------------------------------------------------------------------------







“The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement, or in satisfaction of such additional withholding
obligations as a Participant may have elected or agreed, allow a Participant to
satisfy such obligations by any payment means described in Section 11.1 hereof,
including without limitation, by allowing such Participant to elect to have the
Company or an Affiliate withhold Shares otherwise issuable under an Award (or
allowing the surrender of Shares). The number of Shares which may be so withheld
or surrendered shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities based on the maximum statutory withholding rates in
the applicable jurisdictions for federal, state, local and foreign income tax
and payroll tax purposes that are applicable to such taxable income.”
3.
This Amendment shall be and is hereby incorporated in and forms a part of the
Plan.



4.
Except as expressly provided herein, all terms and conditions of the Plan shall
remain in full force and effect.





[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I hereby certify that the foregoing Amendment was duly
adopted by the Board of Directors of Spirit Realty Capital, Inc. on March 2,
2017.




Spirit Realty Capital, Inc.                


By: /s/ Thomas H. Nolan, Jr.
Thomas H. Nolan, Jr.                
Chairman and Chief Executive Officer
Date: March 2, 2017    







